Case 7:16-cv-04215-VB Document 90-1 Filed 04/01/19 Page 1 of 2




           EXHIBIT 1
                                  Case 7:16-cv-04215-VB Document 90-1 Filed 04/01/19 Page 2 of 2



                  Develop a :30 Pepsi TVC for Superbowl
                              -     Entertaining
                              -     Joyous
                                      °   Pepsi should spread    joy in the spot; Pepsi   is   the source ofjoy
                              -     Humorous
              Mandatorues            - Ideally with   a   fun, unexpected and/or clever wink at the end
                              -     About Pepsi
                                      0   Clear role of the brand; without Pepsi, the story would not work
                              -     Keepitsimple
                                      -   Simple ideas/stories

                              -     Music: Music is part of Pepsi’s DNA so consider its role within the spot;
                                    option to use Joy of Pepsi if it helps

             Considerations   -     Contextual relevance: Option to use spot as a lead—in to the          HTS   (should
                                    then bring the viewer to Levi’s stadium prior to Halftime)

                              -     Tagline: Should work with no tagline


                              -     Brand Essence: The Spirit of Youth

                              -     Brand Role: Pepsi sparks the joy of shared experiences
VVOOOALJES
